Citation Nr: 1518098	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as headaches.

2.  Entitlement to service connection for residuals of a TBI, claimed as memory problems.

3.  Entitlement to service connection for residuals of a TBI, claimed as dizziness and/or balance problems.

4.  Entitlement to service connection for residuals of a TBI, claimed as neuropathy of the face (trigeminal neuralgia).

5.  Entitlement to service connection for residuals of a TBI, claimed as chronic pain.

6.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea, hypersomnia, and sleeplessness) as a residual of a TBI, or as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1978.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video-conference hearing before the Board, but since he failed to appear for the hearing scheduled in December 2013 the request is considered withdrawn.

All of the claims, with the exception of service connection for residuals of a TBI claimed as headaches, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran sustained head injuries in service and his headaches are at least as likely as not a residual of his TBI.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for headaches, a residual of TBI.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, organic diseases of the nervous system is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.10.

The Veteran contends he has residuals of an in-service TBI.  He reports that while serving in Vietnam in January 1968 during the Tet Offensive an explosion occurred 5 yards away.  He was hit in the face with debris and the impact of the explosion lifted him off the ground and he lost consciousness for a period of time.  He now contends that as a result of this injury he has headaches.  See the March 2009 claim.

It is not in dispute that the Veteran suffered head injuries in service.  A February 1968 service treatment record documents shrapnel wound to the nose and that he had headaches.  The Veteran's account provides many more details as to the full extent of his injury and symptoms that are not documented in the treatment record, his statement nonetheless is deemed credible and sufficient proof of his head injury and period of unconsciousness.  Since he served in combat he is afforded the more relaxed evidentiary standard of proof needed to establish in an-service injury.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014). 

Although not discussed by the Veteran, his service treatment records also show he was involved in a motor vehicle accident in October 1971 in which he suffered a mild concussion.  

Based on these incidents, in-service head injuries are established.  However, to establish service connection there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Although none of the evaluations, examinations, or tests of record resulted in a TBI diagnosis, the record reasonably establishes that onset of his headaches were concurrent with the TBI in service and that his symptoms have been recurrent since then. 

The Veteran's headaches were first reported in February 1968 after the explosion that rendered him unconscious and with shrapnel wound to the face.  Subsequent to these there were a few documented episodes of headaches of varying etiology to include tension.  See service treatment records dated in February 1968, May 1968, April 1969, March 1970, and June 1969.  

The Veteran's post-service complaints of headaches are documented as far back as 2004.  See January 2004, July 2005, October 2005, January 2006, January 2007, January 2008 and November 2008 VA treatment record.  Some of his headaches were attributed to tension and cervical spondylosis.  See October 2005 VA treatment records.  

With a clinical history of 3 to 4 months of continuous headaches and a past history of shrapnel wound and loss of consciousness in Vietnam, the Veteran had an MRI of the brain; the impression included small vessel white matter ischemic disease demonstrated of the periventricular white matter and subcortical white matter.  No pathologic enhancement was demonstrated to suggest presence of active demyelinating process or active inflammatory process.  No ventriculomegaly or mass effect or intracranial neoplasm was demonstrated.  See November 2005 MRI from a private provider.

A January 2010 statement from the Veteran's ex-wife states they had been together from May 1969 to November 1992.  During that time he reported having headaches, but he was told it was most likely caused by his high blood pressure.

On the August 2012 VA examination, the Veteran reported that he did not really think much about his headaches prior to 2005 and that because he was a Marine he did not complain.

On his April 2013 VA examination, he reported having headaches at the time of the explosion that rendered him unconscious and that he had additional headaches that he ignored.

The Veteran was also afforded a VA examination in April 2013 for his headaches that were reported as constant.  The examiner opined that the headaches were less likely than not incurred in or caused by the in-service head injury on the basis that the Veteran was seen on 2 occasions for headaches in the military.  One was associated with a dental issue and the other when the Veteran had symptoms of sinusitis.  On both occasions they were treated and resolved.  The separation physical in January 1978 was without chronicity of a diagnosis for headaches and the Veteran was without a current diagnosis, evaluation, treatment or chronicity of headaches.

Although the April 2013 VA examiner provided a negative opinion, it is apparent she did not consider all of the documented complaints of headaches in the Veteran's service treatment records, lay statements from the Veteran and his ex-wife regarding recurrent headaches since service, and post-service medical records that provide evidence of chronic headaches.  The August 2012 VA examiner only considered the documented reports of headaches and did not take into account the lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).

The Veteran is competent to report his symptoms and his ex-wife is competent to report what she observed.  Their statements are also credible and ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999).

Given the complaints of headaches during service, lay statements, and post-service evidence of headaches since the explosion in service, the Board resolves doubt in the Veteran's favor and finds that service connection for a headache as a residual of TBI is warranted.  See 38 C.F.R. §§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a headache disorder is granted.


REMAND

The Veteran contends his sleep disorder is directly related to service or secondary to his service-connected hypertension.  The VA opinion obtained in July 2012 addressed the element of causation, but not aggravation.  See 38 C.F.R. § 3.310.  The examiner also did not consider the ex-wife's statement that the Veteran snored throughout their marriage.  For these reasons, the opinion is inadequate and a supplemental opinion is needed.

As described in more detail below, additional VA examinations are required concerning the claims for service connection for a chronic pain disorder, neuropathy of the face, and dizziness/balance problems.

In addition, the Board notes that following the issuance of the most recent supplemental statement of the case (SSOC) in May 2013, VA examinations were conducted in July 2013 and more recent VA treatment records were associated with the claims folder.  Therefore, the Veteran must be provided with another SSOC.

Finally, since the matter is being remanded, copies of ongoing VA treatment records should be added to the record.  The Veteran's treatment records from David Brown, M.D. and William Higginbotham, M.D. should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since July 2013.

2.  Make arrangements to obtain the Veteran's complete treatment records from David Brown, M.D. and William Higginbotham, M.D..

3.  Thereafter, return the claims file to the July 2012 VA examiner (sleep apnea) for a supplemental opinion.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment, then obtain this additional opinion from a different examiner.  Based on a review of the record, the examiner is to provide responses to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea (OSA) had its clinical onset during service or is otherwise related to his service, to include his in-service head injuries (shrapnel wound to the face and mild concussion from a motor vehicle accident)?  In rendering this opinion the examiner must consider the ex-wife's statement that she married the Veteran when he was in service and that during their marriage he had sleeping problems and snored.

(b) Is it at least as likely as not that the Veteran's hypertension caused his OSA?

(c)  Is it at least as likely as not that the Veteran's hypertension aggravated (permanently worsened) his OSA?

(d)  Are any of the Veteran's symptoms of  hypersomnia and/or sleeplessness considered to be symptoms of his PTSD?

A complete rationale must be provided for all opinions offered.  

4.  Schedule the Veteran for a VA otolaryngology examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

After reviewing the file, examining the Veteran, and eliciting a full medical history from the Veteran, the examiner should diagnose and describe in detail all current disorders manifested by dizziness.  In determining whether the Veteran has a current disorder manifested by dizziness, the examiner must consider the results of the abnormal auditory brainstem response (ABR) conducted by VA on July 8, 2005.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disorder manifested by dizziness had its clinical onset during service or is otherwise related to the Veteran's service, to include his in-service head injuries (shrapnel wound to the face and mild concussion from a motor vehicle accident).  

A complete rationale must be provided for all opinions offered.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current chronic pain disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

After reviewing the file, examining the Veteran, and eliciting a full medical history from the Veteran, the examiner should determine whether the Veteran has a chronic pain disorder.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current chronic pain disorder had its clinical onset during service or is otherwise related to the Veteran's service, to include his in-service head injuries (shrapnel wound to the face and mild concussion from a motor vehicle accident).  

A complete rationale must be provided for all opinions offered.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current cranial nerve disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.

After reviewing the file, examining the Veteran, and eliciting a full medical history from the Veteran, the examiner should determine whether the Veteran has any neurological disorder of the cranial nerves.  In determining whether the Veteran has a current disorder, the examiner must consider the VA treatment record dated November 1, 2005 showing a diagnosis of trigeminal neuralgia.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current cranial nerve disorder had its clinical onset during service or is otherwise related to the Veteran's service, to include his in-service head injuries (shrapnel wound to the face and mild concussion from a motor vehicle accident).  

A complete rationale must be provided for all opinions offered.  

7.  Finally, readjudicate the claims on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


